Citation Nr: 1033936	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound, status-post hemilaminectomy.

2.  Entitlement to service connection for a back disability, to 
include as secondary to service-connected shell fragment wound 
residuals.

3.  Entitlement to service connection for a neck disability, to 
include as secondary to service-connected shell fragment wound 
residuals.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970 
with service in the Republic of Vietnam from March to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The issues of (1) entitlement to an evaluation in excess of 10 
percent for residuals of a shell fragment wound, status-post 
hemilaminectomy; (2) entitlement to service connection for a back 
disability, to include as secondary to service-connected shell 
fragment wound residuals; and (3) entitlement to service 
connection for a neck disability, to include as secondary to 
service-connected shell fragment wound residuals, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of noise 
during his active military service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral hearing loss is related to his active military service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral tinnitus is related to his active military service.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
bilateral tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed bilateral 
hearing loss and tinnitus are related to service, and in 
particular, to his combat duties in Vietnam.  

I.  Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 3.303(d).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and Department of Veterans 
Affairs regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection for 
certain disabilities, including organic diseases of the nervous 
system, may be granted on a presumptive basis if manifested to a 
compensable degree within one year after separation from service.

The absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When the Veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

The Veteran in this case was awarded the Combat Infantryman Badge 
(CIB) and Purple Heart Medal.  Where, as here, a claim is brought 
by a veteran who engaged in combat, satisfactory lay or other 
evidence that a disease or injury was incurred in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even if there are no official records 
indicating occurrence in service.  See 38 U.S.C.A. § 1154(b) 
(2009).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
while § 1154(b) relaxes the evidentiary burden for a combat 
veteran with respect to evidence of an in-service occurrence of 
an injury, it does not create a statutory presumption that a 
combat veteran's disease or injury is automatically service-
connected.  Rather, the Veteran must still provide competent 
evidence of a relationship between an injury in service and a 
current disability.  The Board also notes that 38 U.S.C.A. § 
1154(a) provides that considerations shall be given to the 
places, types, and circumstances of the Veteran's service as 
shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  
  
II.  Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in April 1968 prior to entering service.  
The clinical evaluation was normal and no evidence of hearing 
loss or tinnitus was found.  

The Veteran was evacuated from Vietnam in May 1969 after 
receiving shell fragment wounds to the lumbar spine after being 
hit by a "hostile RPG [rocket-propelled grenade] round."  The 
Veteran subsequently underwent an L-1 hemilaminectomy to remove 
shrapnel from his spine and was placed on physical profile.  No 
nerve or artery involvement was noted.  A line of duty 
determination (LOD) dated July 1969 indicated that this injury 
was incurred in the line of duty.  

The Veteran was also afforded a clinical evaluation and physical 
examination in March 1970 prior to discharge from service.  The 
clinical evaluation was significant for low frequency bilateral 
hearing loss and the Veteran's hearing was noted to be a "2" on 
the physical profile report (PULHES).  No evidence of tinnitus 
was found.

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in August 1972.  A physical examination of the 
Veteran's ears was normal and no evidence of hearing loss was 
noted at that time.

The Veteran sought private medical care in August 2004 after 
experiencing intermittent dizziness.  The Veteran's past medical 
history was significant for tinnitus.  A physical examination of 
the Veteran's ears was unremarkable.

The Veteran underwent a VA C&P audiological examination in June 
2006.  According to the Veteran his bilateral hearing loss began 
in service and continued to deteriorate over the intervening 
years since discharge from service.  The Veteran denied a history 
of ear infection or vertigo and reported difficulty hearing 
conversations in crowds.  The Veteran denied occupational noise 
exposure, but reported occasional recreational noise exposure in 
the form of hunting.  He "sometimes" wore hearing protection 
during this activity.  The Veteran also reported the existence of 
constant, high-pitched bilateral tinnitus which was present for 
"a long time."  The audiological examination yielded the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
55
LEFT
15
20
40
75
95

Speech recognition scores using the Maryland CNC word lists were 
100 percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed the Veteran as having normal sloping to 
moderately severe sensorineural hearing loss in the right ear and 
normal falling to profound sensorineural hearing loss in the left 
ear.  The examiner also diagnosed the Veteran as having tinnitus. 
She further stated that the Veteran's currently diagnosed hearing 
loss and tinnitus were not the result of acoustic trauma during 
military service.  In support of this contention, the examiner 
noted that the Veteran's STRs were silent for a diagnosis of or 
treatment for bilateral hearing loss or tinnitus as defined by VA 
regulations.  She attributed the Veteran's low frequency hearing 
loss in service to an upper respiratory infection and further 
indicated: 

[n]oise-induced hearing loss and tinnitus 
occur at the time of exposure, not after 
the noise has ceased.  The etiology of 
these conditions is unknown.

The Veteran presented to a VA medical facility in October 2007 
for an audiological consultation.  The Veteran reported 
bilateral hearing loss and tinnitus since service.  Results of 
an audiogram performed at that time were interpreted to show 
normal hearing sloping to moderate high frequency sensorineural 
hearing loss in the right ear and normal hearing sloping to 
severe/profound sensorineural hearing loss in the left ear.  
Speech recognition scores were 96 percent in the right ear and 
88 percent in the left ear.  The Veteran was subsequently fitted 
for bilateral hearing aids in November 2007.  

Given the evidence of record, the Board finds that the evidence 
supports a finding of service connection for bilateral hearing 
loss and tinnitus.  Although the Veteran's STRs were completely 
negative for a diagnosis of or treatment for hearing loss or 
tinnitus as defined by VA, 38 U.S.C.A. § 1154(a) provides that 
consideration shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and lay 
evidence.

In this regard, the Board notes that the Veteran sustained shell 
fragment wound injuries in May 1969 for which he was awarded a 
CIB and Purple Heart Medal.  Thus, the Board finds that the 
Veteran's statements that he was (1) injured in an in-service RPG 
attack and (2) exposed to significant in-service acoustic trauma 
to be consistent with the circumstances, conditions, or hardships 
of the Veteran's service, especially given the Veteran's combat 
experiences and duties as an infantryman.  See 38 C.F.R. § 
3.304(d); see also, 38 U.S.C.A. § 1154(b).

As noted, however, in Dalton, § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an in-
service occurrence of an injury, but it does not create a 
statutory presumption that a combat veteran's disease or injury 
is automatically service-connected.  Rather, the Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability. 

Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence of 
post-service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  STRs, including the PULHES profile, showed that the 
Veteran had hearing loss in service.  The Veteran also reported a 
continuity of hearing problems since his service in Vietnam to 
the present time.  See June 2006 and October 2007 VA examination 
reports.  The Board finds that the Veteran is competent to make 
such statements and, furthermore, that these statements are also 
credible in light of the medical evidence of record, including 
the circumstances of his service.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 
1313, 1315 (Fed. Cir. 2009).  

The Board is aware that the June 2006 VA C&P examiner determined 
the Veteran's currently diagnosed bilateral hearing loss was not 
related to service because, according to the examiner, there was 
no evidence a bilateral hearing loss disability is defined by VA 
in service.  The Board finds that this opinion is entitled to 
limited probative value because as the evidence of record 
clearly shows, the Veteran was diagnosed with hearing loss in 
service.  

The Board concedes that the in-service hearing loss did not meet 
the definition of a hearing loss disability as defined by VA, but 
Ledford makes clear that the absence of documented hearing loss 
while in service is not fatal to a claim for service connection.  
Ledford, 3 Vet. App. at 89.  Instead, the Veteran can still 
establish service connection for hearing loss by submitting 
evidence that a current disability is causally related to 
service.  Hensley, 5 Vet. App. at 159-60.  Thus, the fact that 
the Veteran did not have a hearing loss disability as defined by 
VA in service is of no consequence in this case.  Furthermore, 
the examiner failed to address the Veteran's complaints of 
continuity of hearing loss symptoms since service, and based on 
the evidence of record, there is no indication that the examiner 
gave due consideration to the Veteran's in-service duties and 
combat experiences when rendering her opinion.

The Board acknowledges that the Veteran reported occasional 
instances of post-service recreational noise exposure as a 
result of hunting (which was sometimes performed with ear 
protection).  However, the Board cannot reasonably disassociate 
the nature or severity of the Veteran's in-service hearing loss 
from complaints of hearing loss during other post-service 
experiences.  Consequently, the Board is required to resolve 
all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Resolving all doubt in the 
Veteran's favor, service connection for bilateral hearing loss 
is granted.

As to the Veteran's bilateral tinnitus, he stated at the time of 
the June 2006 VA examination and again at the October 2007 VA 
audiological consultation that he experienced ringing in his ears 
since service.  According to Charles v. Principi, 16 Vet. App. 
370, 374 (2002), the Veteran is competent to provide lay evidence 
of his experiencing ringing in the ears since service.  
Furthermore, in accordance with Buchanan, 451 F.3d at 1336, the 
Board concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is credible 
and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  As such, the Board finds that 
the Veteran's contentions that he experienced ringing in his ears 
since service to be competent and credible and, therefore, 
affords them great probative weight.  

The fact that the Veteran has been found to have hearing loss 
related to acoustic trauma in service also adds to the 
credibility of his statements that he had tinnitus since that 
time as well because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  The Board also 
notes that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise-induced hearing 
loss.  Id. Additionally, the Board notes that "high frequency 
tinnitus usually accompanies [noise-induced] hearing loss."  
The Merck Manual, Section 7, Ch. 85, Inner Ear.  Resolving all 
doubt in the Veteran's favor, service connection for tinnitus 
is granted.  

Moreover, the Board cannot reasonably disassociate the 
Veteran's tinnitus from his service-connected hearing loss and 
noise exposure during service or his post-service history of 
occasional recreational noise exposure.  After resolving all 
doubt in favor of the Veteran, the Board affords more probative 
weight to the Veteran's statements and contentions that he had 
tinnitus and bilateral hearing loss since service.  38 C.F.R. 
§§ 3.102, 3.303.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board is granting in full the 
benefits sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

Service connection for bilateral tinnitus is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

The Veteran contends that the condition of his service-connected 
shell fragment wound residuals has gotten worse and that this 
decline warrants a higher disability evaluation.  He also alleges 
that his currently diagnosed neck and back disabilities are 
related to service or are secondary to service-connected shell 
fragment wounds.

Preliminarily, the Board notes that the Veteran submitted private 
treatment records in support of his current claims.  The 
inclusion of these records in the claims file suggests that there 
may be additional outstanding private records not currently 
associated with the claims file.  Therefore, the Veteran should 
be contacted and asked to identify all VA and non-VA sources of 
treatment for his neck and back disabilities, including residuals 
of his shell fragment wounds.  The Veteran should be asked to 
provide, or authorize VA to obtain, any and all private 
treatment records he identifies as pertinent that are not already 
of record.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes that the 
Veteran was afforded a VA spine examination, most recently in 
June 2006.  However, it appears that the Veteran has not been 
afforded a VA muscles examination to ascertain the nature and 
severity of his service-connected shell fragment wound residuals.  
The Veteran should be scheduled for this examination.

With regard to the Veteran's neck and back disabilities, the 
Board notes that the Veteran was afforded a VA C&P spine 
examination in June 2006.  However, the examiner failed to 
address the issue of secondary service connection.  Where a 
medical examination does not contain sufficient detail to decide 
the claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 
67, 73 (1996); see also, Barr, 21 Vet. App. at 311-12 (noting 
that once VA provides an examination to a Veteran, VA has a duty 
to ensure that the examination is adequate for evaluation 
purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (finding that a medical opinion that contains only data 
and conclusions is not entitled to any probative value; there 
must be factually accurate, fully articulated, sound reasons for 
the conclusion).  The June 2006 VA C&P spine examination is 
inadequate for evaluation purposes in light of this omission.  
Accordingly, the Veteran should be afforded a new VA examination 
to address this issue.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from February 23, 2010 to the 
present.

The Veteran should also be provided with a duty-to-inform notice 
regarding his service connection claims for a neck and back 
disability, to include as secondary to service-connected shell 
fragment wound residuals, that complies with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the Veteran 
with complete VCAA notification and inform him of the type of 
information and evidence needed to substantiate these service 
connection claims on direct, presumptive, and secondary bases.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all VA and non-VA sources of 
treatment for his neck and back disabilities, 
including residuals of his shell fragment 
wounds.  The Veteran should also be asked to 
provide, or authorize VA to obtain, any and 
all private treatment records he identifies 
as pertinent that are not already of record.

2.  Send a duty-to-inform notice to the 
Veteran pursuant to the Veterans Claims 
Assistance Act.  The notice letter must 
provide information about the type of 
evidence necessary to establish service 
connection for neck and back disabilities on 
direct, presumptive, and secondary bases.  

3.  Associate with the claims folder relevant 
VA medical treatment records pertaining to 
the Veteran from February 23, 2010 to the 
present.

4.  After Steps 1-3 are completed, make 
arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA 
muscles examination to determine the nature 
and severity of the service-connected shell 
fragment wound residuals.  The claims folder 
and a copy of the remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.  

In particular, the examiner is asked to 
assess the severity of the Veteran's service-
connected shell fragment wound residuals.  
Pursuant to 38 C.F.R. § 4.56 (2009), the 
examiner should provide a response to the 
following:

*	Whether the Veteran's in-service injury 
involved a through-and-through injury of 
this muscle group, as well as whether it 
was debrided during service, 
characterized by prolonged infection, 
sloughing of soft parts, or 
intermuscular binding and/or scarring.

*	Whether there are any current 
manifestations of any residuals of such 
muscle injuries as well as the degree of 
severity of such injuries.  In doing so, 
the examiner should:

(i)  Note the frequency and extent 
with which the Veteran complains of 
the cardinal signs and symptoms of 
muscle disability, to include loss 
of power, weakness, lowered 
threshold of fatigue, fatigue- pain, 
impairment of coordination, and 
uncertainty of movement.

(ii)  Describe any associated 
scarring, including entrance and 
exit scars.  Such descriptions 
should include whether the scars are 
ragged, depressed, or adherent; 
whether palpation shows loss of deep 
fascia, muscle substance, or soft 
flabby muscles in the wound area; 
and whether there is normal firm 
resistance of muscle compared with 
the sound side.

(iii)  Whether the Veteran's muscles 
swell and harden abnormally in 
contraction.  The examiner should 
also state whether there is evidence 
that the Veteran is unable to keep 
up with work requirements.

(iv)  Whether tests of strength, 
endurance, and coordinated movements 
when compared to the sound/uninjured 
side indicate either positive 
evidence of impairment or severe 
impairment of function.

(v)  Whether any of the following 
are present: x- ray evidence of 
minute multiple scattered foreign 
bodies indicating intermuscular 
trauma and explosive effect of 
missile; adhesion of scar to one of 
the long bones, scapula, pelvic 
bone, sacrum, or vertebrae, with 
epithelial sealing over the bone, 
rather than true skin covering in an 
area where bone is normally 
protected by muscle; diminished 
muscle excitability to pulsed 
electrical current in 
electrodiagnostic tests; visible or 
measurable atrophy; adaptive 
contraction of an opposing group of 
muscles; atrophy of muscle groups 
not in the track of the missile; and 
induration or atrophy of an entire 
muscle following simple piercing by 
a projectile.

*	Include a detailed description of all 
scars resulting from the shell fragment 
wounds and subsequent surgery, whether 
any scars are painful on objective 
demonstration, whether they limit 
function or whether they are poorly 
nourished with repeated ulceration.

*	Indicate whether the Veteran has any 
neurological problems associated with 
his shell fragment wound residuals.  If 
so, the examiner is asked identify the 
nerve(s) affected as well as the 
manifestations and the severity thereof.  
If there is peripheral nerve damage 
related to the shell fragment wounds, 
the examiner should indicate whether the 
nerve injuries affect entirely different 
functions from the functions affected by 
the shell fragment wound muscle group 
injuries (Muscle Group XX).  If there is 
an affected nerve related to the 
service- connected shell fragment wound 
residuals, the examiner should attempt 
to disassociate any complaints or 
findings from the service-connected 
shell fragment wound residuals, if 
possible.

The examiner must provide a complete 
rationale for any stated opinion.

5.  Arrangements should also be made with the 
appropriate VA medical facility for the 
Veteran to undergo a VA spine examination to 
determine the nature and etiology of the 
Veteran's neck and back disabilities.  The 
claims folder and a copy of the remand must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

Specifically, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the currently 
diagnosed neck disability is related to the 
Veteran's period of active military service, 
to include his fall and/or the in-service 
shrapnel fragment wounds.  In responding to 
this question, the examiner must address the 
Veteran's reports of continuity of symptoms 
since discharge from service, if any.  

The examiner is asked to express an opinion 
as to whether the Veteran has a currently 
diagnosed back disability.  If so, the 
examiner is asked whether it is at least as 
likely as not (i.e., 50 percent or greater 
possibility) that the currently diagnosed 
back disability is related to the Veteran's 
period of active military service, to include 
his in-service wounds.  In responding to this 
question, the examiner must address the 
Veteran's reports of continuity of symptoms 
since discharge from service, if any.  

In the alternative, the examiner is also 
asked to express an opinion as to whether the 
Veteran's neck and/or back disabilities are 
proximately due to, the result of, or caused 
by the Veteran's service-connected shell 
fragment wound residuals.  If not, the 
examiner is then asked to express an opinion 
as to whether the Veteran's neck and/or back 
disabilities are aggravated by (i.e., 
permanently worsened) his service-connected 
shell fragment wound residuals.  If so, the 
examiner is asked to state also whether any 
increase in severity of the neck and/or back 
disabilities was due to the natural progress 
of the disability.  If possible, the examiner 
should indicate the date of onset of the 
aggravation, and if this is not possible, the 
examiner should state as such.  The examiner 
must provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


